Case 8-18-71535-ast   Doc   Filed 02/18/19   Entered 02/18/19 11:27:55
Case 8-18-71535-ast   Doc         Filed 02/18/19   Entered 02/18/19 11:27:55




                      2/18/2019
Case 8-18-71535-ast   Doc     Filed 02/18/19    Entered 02/18/19 11:27:55




                            February 18, 2019




                                                    /s/Nickele Stone
                                                    Nickele Stone
                                                    nstone@rascrane.com
Case 8-18-71535-ast   Doc   Filed 02/18/19   Entered 02/18/19 11:27:55
Case 8-18-71535-ast   Doc   Filed 02/18/19   Entered 02/18/19 11:27:55
Case 8-18-71535-ast   Doc   Filed 02/18/19   Entered 02/18/19 11:27:55
